Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant’s arguments that the previously cited art did not disclose latches are not relevant since Giroux and Van Nguy discloses this feature as discussed below.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 9, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20160362959 A1) in light of Gremillion (US 20040112592 A1), hereinafter Grem and Van Nguy (US 20050126775 A1).
With respect to claim 1, Zhou discloses a running tool (200) coupled to a running string (205), suspended in a well casing (125), and rotatable about an axis of the running string (any tool is capable of rotation via twisting about the longitudinal axis or rotation from the surface), the running tool comprising: a centralizer (230) coupled to the running string, the centralizer having a collapsed (fig. 2A) 
However, Zhou fails to disclose that the centralizer expands solely due to removal from the tubular. 
Nevertheless, Grem discloses an expandable centralizer (combination 20, 24, 26, fig. 9) which expands automatically upon moving from a smaller diameter to a larger diameter (shown in fig. 5B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the centralizer of Grem instead of 230 in the invention of Zhou since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success and in order to avoid damage to the centralizer in the case of rotation as taught by Grem (pgphs. 3, 36).
Zhou also fails to disclose a mechanical latching member as claimed. 
Nevertheless, Van Nguy discloses a mechanical latch (30 and associated components) for connecting a liner (13) to a running tool (10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a mechanical latch in Zhou in order to support the liner as taught by Van Nguy since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 5, Zhou discloses a second centralizer (240) coupled to the running string.
With respect to claim 6, Zhou discloses wherein the centralizer in the expanded state functions to keep the running tool in the center of the well casing and to stabilize the running tool protecting the running tool during operation (this is the function of centralizers).
With respect to claim 9, Zhou discloses wherein the tubular includes a liner hanger and a first section (245) having a first diameter and at least one other section (225) with each section having a different diameter (shown in fig. 2E).
The limitations of claims 10, 15, and 16 are substantially similar to those of claims 1 and 6, discussed supra.
With respect to claim 14, the centralizers of Grem are rotatable about the axis of the string (pgph. 36).
Claims 2, 3, 4, 7, 8, and  11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Van Nguy, and Grem as applied to claims 1 and 10 above, and further in view of Telfer (US 6408945 B1).
With respect to claims 2 and 11, Zhou and Grem fail to disclose a cleaning device for cleaning walls of the well casing. 
Nevertheless, Telfer discloses a scraper 500 in conjunction with a liner hanger running tool (cleaning device 500, col. 11 ll. 52 – col. 12 l. 8, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a casing scraper in Zhou above the hanger of Zhou in order to avoid a second trip to clean inside of the casing as taught by Telfer (col. 11 ll. 52 – col. 12 l. 8, abstract).
With respect to claims 3 and 12, Telfer discloses a scraper (500).
With respect to claims 4, 7, 8, and 13, Telfer discloses the scraper 500 and also discloses a high flow rate circulation valve (12, sleeve 7) which would have also been obvious to include in Zhou in order to wash excess cement away to avoid the extra trip to clean the casing as taught by Telfer (abstract).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux (US 20120273237 A1) in light of Bennett (US 20150275605 A1)
With respect to claim 17, Giroux discloses a running tool (200) coupled to a running string (shown in figs. 1a-d), suspended in a well casing (pgph 37), and rotatable about an axis of the running string, the running tool comprising a cleaning device (490, obviously incorporable into the embodiment of figs. 1a-d) for cleaning walls of the well casing (pgph. 42); and a release assembly (205) having a mechanical latching device (pgph. 39) and maneuverable to release the running tool from a surrounding tubular (60, 75).
However, Giroux fails to disclose a running tool protector and fails to specifically disclose rotating the running tool to clean.
Nevertheless, Bennett discloses this (running tool protector 710 which will protect the running tool as full gage stabilizers do and rotating during cleaning in pgph. 88) wherein the running tool protector protects the running tool from the well casing while the running tool rotates about the axis during a cleaning operation (the full gage stabilizer will protect the running tool during rotation as full gage stabilizers do).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have rotated during cleaning and to provide a running tool protector in order to center the tool as taught by Bennet (pgph. 78) and since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 18, Giroux discloses a scraper (pgph. 42).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux and Bennett, and further in light of Telfer (US 6408945 B1).
With respect to claim 19, Bennett discloses a circulation sub (pgph. 86) and a port associated with the cleaning device (pgph. 88), both of which are likely to include a valve, Bennett fails to specifically disclose a valve.
Nevertheless, Telfer discloses a scraper 500 in conjunction with a running tool (cleaning device 500, col. 11 ll. 52 – col. 12 l. 8, abstract) which includes a high flow rate circulation valve for channeling fluid into the casing from the running string (sleeve 7, port 12, abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a valve sleeve and port in the scraper of Giroux as taught by Telfer (abstract) in order to wash debris away and since this is the use of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giroux in light of Bennett as applied to claim 17 above, and further in view of Grem.
With respect to claim 20, Bennett fails to disclose that the centralizer comprises bowstrings and is rotatable as claimed.
Nevertheless, Grem discloses an expandable centralizer (combination 20, 24, 26, fig. 9) and comprises bowstrings 20 which are rotatable about the string (pgph. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the centralizer of Grem instead of full gauge stabilizer in Bennett since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success and in order to avoid damage to the centralizer in the case of rotation as taught by Grem (pgphs. 3, 36).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/05/2022